Citation Nr: 0925534	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  05-21 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to an increased rating for a lumbar spine 
disability, currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1982 to February 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  In that rating decision, the RO found 
that the Veteran's lumbar spine disability did not warrant a 
rating in excess of 10 percent and reduced the evaluation of 
the Veteran's right knee disability from 10 percent to 0 
percent (noncompensable).  The Veteran's disagreement with 
the ratings assigned led to this appeal.

In a May 2005 rating decision, the RO reinstated the 10 
percent evaluation for the right knee disability.  The RO 
issued a May 2005 statement of the case regarding the 
Veteran's entitlement to ratings in excess of 10 percent for 
his lumbar spine and right knee disabilities.  The Veteran 
filed a timely substantive appeal (VA Form 9) in June 2005.

On appeal in July 2007, the Board remanded the case for 
additional development, to include providing (1) a copy of 
the part of the rating schedule related to the rating of a 
knee disability, and (2) a SSOC that specifically addressed a 
March 2007 VA medical record pertaining to treatment for a 
back disability.

Because the Board determines that the Appeals Management 
Center (AMC) failed to comply with its July 2007 remand 
order, the appeal is again REMANDED to the RO via the AMC in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

The instant case must again be returned to the RO for 
compliance with the July 2007 remand, consistent with Stegall 
v. West, 11 Vet. App. 268 (1998), as all of the particular 
matters outlined in the Remand Order, in the form of 
instructions by the Board, were not completed.  Specifically, 
in its July 2007 remand, the Board instructed the RO to (1) 
provide a copy of the part of the rating schedule related to 
the rating of a knee disability, and (2) provide a SSOC that 
specifically addressed a March 2007 VA medical record 
pertaining to treatment for a back disability.

Neither the September 2007 letter from the AMC nor the 
February 2009 SSOC included 38 C.F.R. 4.71a, Diagnostic Codes 
5003, 5257, 5260 and 5261.  Although the February 2009 SSOC 
indicates that the RO considered VA outpatient treatment 
reports from February 2005 to February 2008, the March 2007 
record was not addressed in the reasons and bases section as 
directed by the Board.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
set forth notification requirements in an increased rating 
claim.  Therefore, the AMC/RO should issue the Veteran a 
notification letter that complies with the notification 
requirements set forth in Vazquez-Flores.  Specifically, this 
letter should (1) notify the Veteran that, to substantiate 
his claims, he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disabilities and the effect that worsening 
has on the Veteran's employment and daily life; (2) advise 
the Veteran, at least in general terms, of the information 
and evidence necessary to establish the specific criteria 
under the potentially applicable diagnostic codes [in this 
case, the letter should include the rating criteria for a 
knee disability (Diagnostic Codes 5003, 5257, 5260 and 5261) 
and a lumbar spine disability (Diagnostic Codes 5292, 5293 
and 5295 effective prior to September 26, 2002, and 
Diagnostic Codes 5235-5243, effective from September 26, 
2002)]; (3) notify the Veteran that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from 0% to as much as 100% (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life; and (4) provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disabilities or exceptional circumstances 
relating to the disabilities.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the Veteran an additional 
notification letter.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. § 
3.159.

The letter should comply with Vazquez-
Flores v. Peake, 22 Vet App 37 (2008).  
The letter should (1) notify the Veteran 
that, to substantiate his claims, the 
Veteran must provide, or ask the Secretary 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disabilities and the 
effect that worsening has on the Veteran's 
employment and daily life; (2) advise the 
Veteran, at least in general terms, of the 
information and evidence necessary to 
establish the specific criteria under the 
potentially applicable diagnostic codes 
[in this case, the letter should include 
the rating criteria for a knee disability 
(Diagnostic Codes 5003, 5257, 5260 and 
5261) and a lumbar spine disability 
(Diagnostic Codes 5292, 5293 and 5295 
effective prior to September 26, 2002, and 
Diagnostic Codes 5235-5243, effective from 
September 26, 2002)]; (3) notify the 
Veteran that should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (4) 
provide examples of the types of medical 
and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation - 
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability. 

2. Thereafter, the Veteran's claims on 
appeal must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority, to include a 
March 2007 VA medical record pertaining to 
treatment for a back disability and 38 
C.F.R. § 4,71a, Diagnostic Codes 5003, 
5257, 5260 and 5261.  If any of the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, the Veteran 
must be provided with a supplemental 
statement of the case, which addresses all 
of the evidence received since the last 
issued supplemental statement of the case, 
to include a March 2007 VA medical record 
pertaining to treatment for a back 
disability.

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




